      Case 2:19-cv-02606-TLN-KJN Document 8 Filed 03/24/20 Page 1 of 2

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   DAMON G. MCCLAIN, State Bar No. 209508
     Supervising Deputy Attorney General
 3   PREETI K. BAJWA, State Bar No. 232484
     JEREMY DUGGAN, State Bar No. 229854
 4   Deputy Attorney General
      1300 I Street, Suite 125
 5    P.O. Box 944255
      Sacramento, CA 94244-2550
 6    Telephone: (916) 210-6008
      Fax: (916) 324-5205
 7    E-mail: Jeremy.Duggan@doj.ca.gov
     Attorneys for Defendants
 8   Diaz and Lynch

 9                            IN THE UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                       SACRAMENTO DIVISION

12

13   FERNANDO SAMANIEGO,                                    Case No. 2:19-cv-02606 TLN KJN
14                                            Plaintiff, DEFENDANTS LYNCH AND DIAZ’S
                                                         NOTICE OF MOTION TO DISMISS
15                   v.                                  PLAINTIFF’S COMPLAINT
16                                                    Date:               April 23, 2020
     CDCR, et al.,                                    Time:               10:00 a.m
17                                                    Courtroom:          25, 8th Floor
                                          Defendants. Judge:              The Honorable Kendall J.
18                                                                        Newman
                                                            Trial Date:   Not set
19                                                          Action Filed: December 24, 2019
20

21         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

22         PLEASE TAKE NOTICE that on April 23, 2020, at 9:30 a.m., or as soon thereafter as the

23   matter may be heard, in Courtroom 25 of the above entitled court, located at 501 I Street,

24   Sacramento, CA 95814, before the Honorable Kendall J. Newman, Defendants Lynch and Diaz

25   will move, under Federal Rule of Civil Procedure 12(b)(6), for dismissal of Plaintiffs’ complaint

26   on the grounds that Plaintiff failed to allege sufficient facts to state a 42 U.S.C. § 1983 claim, and

27   moving Defendants are entitled to qualified immunity to Plaintiff’s claims.

28   ///
                                                        1
                           Defs. Diaz and Lynch’s Notice of Mot. to Dismiss Pl.’s Compl. (2:19-cv-02606 TLN KJN)
      Case 2:19-cv-02606-TLN-KJN Document 8 Filed 03/24/20 Page 2 of 2

 1         Please take further notice that, in accordance with the Eastern District of California’s

 2   General Order 612, the matter will be decided on the papers, unless the assigned Judge believes a

 3   hearing is necessary, in which case the hearing will be by telephone or videoconference.

 4         The motion is based on this notice, the memorandum of points and authorities and all

 5   documents attached thereto, the pleadings, records and files in this action, and such other matters

 6   as may properly come before the Court.

 7   Dated: March 24, 2020                                  Respectfully submitted,
 8                                                          XAVIER BECERRA
                                                            Attorney General of California
 9                                                          DAMON G. MCCLAIN
                                                            Supervising Deputy Attorney General
10                                                          PREETI BAJWA
                                                            Deputy Attorney General
11
                                                            /s/ Jeremy Duggan
12
                                                            JEREMY DUGGAN
13                                                          Deputy Attorney General
                                                            Attorneys for Defendants
14                                                          Diaz and Lynch
15   SA2020100725
     14524364.docx
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
                          Defs. Diaz and Lynch’s Notice of Mot. to Dismiss Pl.’s Compl. (2:19-cv-02606 TLN KJN)
